First of all,
I would like to congratulate you, Sir, on your election to
the presidency of the General Assembly at its fifty-fourth
session. I am fully confident that your experience and
competence will contribute to the success of this session.
With the end of the cold war, there was a feeling
that the world would see balanced international relations,
characterized by peace, stability and well-being. But the
state of affairs has proved otherwise; the international
imbalance continues and is being used to place the logic
of hegemony above all else in order to perpetuate it in the
world and its international organizations, particularly the
United Nations.
Because of this situation, the world has witnessed a
series of deep and rapid-moving changes that have led to
the emergence of many areas of political and military
conflicts with dangerous consequences reflected in the
human, economic and social conditions of many regions
in the world. These conflicts have claimed the lives of
hundreds of thousands of innocent civilians and have
caused the huge squandering of material and human
resources.
The world will enter the new century in this fashion.
The picture before us demonstrates the tyranny of force,
the imposition of hegemony and the aggravating
economic problems by which the States of the South are
increasingly marginalized to the extent that their entities
and elements of survival are about to be eliminated. This
27


will lead to economic subordination, inevitably followed by
political subordination. In this context, there has emerged
a new phenomenon of imposing various kinds of embargoes
and economic sanctions, withholding development and
depriving States of the exercise of their economic rights as
enshrined in international law and covenants. The
catastrophic effects of this imbalance are reflected in the
social conditions of many regions in the world. These
effects are demonstrated by an increase in the intensity of
poverty, the spread of illiteracy, deterioration of the health
situation and degradation of living standards. It can also be
seen in the marginalization of many social segments of
society, especially youth, because of lack of jobs; the same
goes for the increase in crime and the prevalence of drugs,
as well as other serious social problems which can hardly
be controlled.
It is no secret that one of the main reasons for the
aggravation of this situation is the arbitrary imposition of
comprehensive sanctions and embargoes on many States in
the world for political purposes, without any sound
foundation in international law. It is obvious that this policy
has resulted in tragic effects on the economic and social
structures of the targeted States and on third countries. It
constitutes a flagrant violation of the purposes and
principles of the United Nations Charter and the principles
of justice.
The most dangerous phenomenon witnessed during the
present decade, which in the course of this session has
become an endeavour orchestrated by a group of Western
States, is the advocacy of so-called humanitarian
intervention. This doctrine, which has no place in
international law, stems from an organized infringement of
the most fundamental rules of the present international
order, such as sovereignty, political independence, territorial
integrity and non-interference in internal affairs. These
principles cannot provide a protective shield for grave
violations of human rights or for intervention, sometimes
with the use of force, in order to protect those rights. No
one should be deceived by this doctrine as the new
framework for a modern forum of neo-colonialism based on
the logic of power.
First of all, we should realize that no situation used as
a justification for this doctrine is free from the external
political interventions that led in the first place to the
emergence of such a situation. Accordingly, it could not be
claimed that international responsibility for the situation
rests exclusively with the targeted Government. On the
other hand, we should also realize that the purposes and
principles of the United Nations Charter and the
mechanisms of the Organization are not devoid of
modalities to deal with any situation of the type advanced
to justify this doctrine.
The problem does not lie with the principles, rules
and procedures. Rather, it rests with the selfish and
unilateral policies of the controlling Powers, whose
interests cannot be served by using the United Nations
mechanisms established for the correct application of the
principles and rules of the Charter, which reflect the joint
will and collective interests of the members of the
international community.
The logic of this Western doctrine is not unknown
to Iraq. At an early date, President Saddam Hussein drew
attention to the dangers of the policy of might and
opportunism in international relations that is carried out
at the expense of the balance between rights and
obligations and joint responsibility, as reflected in the
Charter and in international law.
It is not justifiable to consider the role of the United
Nations as marginalized after it has become captive to the
views of the controlling Powers in international relations
and their selfish interests. Regardless of what the Charter
provides in terms of rights, duties and procedures, we are
convinced that the doctrine of presumed humanitarian
intervention represents a dangerous destructive tool that
affects the gains that have accrued through joint efforts in
favour of the general international interest, as evidenced
by the records of this Organization. The universalization
of the concepts of this doctrine would mean the complete
denial of the will of the vast majority of States, with the
result of destroying the present international order. Iraq
joins all delegations which have declared a position
contrary to this Western doctrine. We call for joint efforts
to confront it.
I wish here to refer to a live example of the logic of
power experienced in Iraq in 1998, at around this time of
year, when the Security Council was discussing the
arrangements for conducting a comprehensive review of
the implementation by Iraq of its obligations under
Security Council resolutions, especially those relating to
disarmament, with a view to considering the lifting of the
comprehensive sanctions imposed on Iraq since August
1990. While the Security Council was convened to
discuss the Secretary-General's report on Iraq's
cooperation in the field of disarmament, the United States
and British forces stationed in the Gulf region launched
a large-scale military aggression against Iraq, from 16
December through 20 December 1998, using the lies and
28


fabrications of Richard Butler as a pretext for their
aggression. That aggression claimed the lives of a large
number of innocent civilians, in addition to destroying
many infrastructure sites, as well as much industrial
equipment which had already been subject to a strict
monitoring system established by the former Special
Commission, which did not detect any violation of Security
Council resolutions at those sites.
In spite of this gross violation of the Charter and
mechanisms of the Organization, the Security Council, the
main organ concerned with the situation, remained
completely crippled and did not take any immediate
collective action. The international condemnation of the
American/British aggression against Iraq last December did
not come from the Security Council. Rather, it came from
Governments and peoples of Member States on a larger
scale after a noticeable lull. As the Assembly will recall,
the Security Council was preoccupied with a bare-faced
process for gaining time through mandating panels to assess
the special situation concerning Iraq's implementation of its
obligations under the resolutions of the Security Council.
Those panels began their work unilaterally, without
any advanced consultation with the Government of Iraq and
without listening to its point of view. This process resulted
in reports reflecting the political balance within the Security
Council, which distanced it from the real substance of the
situation. At that point the process reached the stage of the
presentation of draft resolutions ignoring the rights and
obligations provided for in the resolutions of the Council
itself. In fact, those draft resolutions added new obligations
for Iraq, not contained in the relevant resolutions of the
Security Council that Iraq had already implemented.
While the Security Council resolutions imposed
various obligations on Iraq, they in turn imposed a specific
obligation on the Security Council, stipulating that the
comprehensive embargo was to be lifted once Iraq fulfilled
its obligations under the same resolutions. But what has
happened in the course of the last nine years is that the
Council, during 40 sessions held to review Iraq's
implementation of its obligations, has failed to take a
decision to lift the comprehensive embargo, much less to
ease the situation even by 1 per cent, despite the fact that
all countries, even Iraq's enemies — for example, the
United States of America — have attested that after nine
years of intensive implementation under the severest
circumstances and threats of continued aggression against
Iraq nothing important has been left unfulfilled.
Why then has the Council failed to lift the embargo
on Iraq? The reason behind all this is the American
hegemony over the Council, which prevents the Council
through various means from properly implementing its
resolutions. We have seen for several months intensive
endeavours in the Security Council, particularly by the
five permanent members, to adopt a unified position on
Iraq.
The correct position that conforms with the
resolutions of the Security Council is very clear and
uncontroversial. Once the logic of law and justice is
adhered to, Iraq demands its clear and legitimate rights —
namely, the lifting of the iniquitous sanctions imposed on
it in accordance with the Council's resolutions. These
resolutions were agreed upon by the five permanent
members and have been implemented by Iraq over the
last nine years. Now it is the turn of those five States to
honour their obligations. Iraq's position should be clear to
all. To gain Iraq's approval, any proposal or resolution —
or consequences, if there are any — should be based on
international law and non-selectivity, otherwise the results
will meet with a definite rejection and we will continue
our struggle to lift the sanctions comprehensively and
finally in order to achieve all our legitimate demands.
It has become clear to all, through public, personal
and official testimonies, that the former Special
Commission — a panel unfortunately bearing the name of
the United Nations and acting nominally under its flag —
has been used by the United States and Great Britain to
achieve their aggressive objectives against Iraq's people,
sovereignty and security. In order to achieve the ultimate
end of its main mission, the former Special Commission
had adopted two methods for its work in Iraq: first,
conducting espionage activities for American, British and
Israeli intelligence so as to enable them to realize their
objectives of destabilizing Iraq politically and removing
its patriotic regime; and, secondly,keeping the embargo in
place by reporting to the Security Council that the Special
Commission had not yet fulfilled its mandate of disarming
Iraq.
During its work in Iraq, the former Special
Commission resorted to dubious methods to falsify facts
and present them in a manner that was in line with the
American approach, which is hostile to Iraq. The last of
these had to do with the issue of VX vials found in the
Commission's headquarters at Baghdad. Those samples
were used by the Commission to contaminate the missing
warheads that were sent to American laboratories for
analysis. That was in order to enable the United States
29


Administration to find evidence supporting its allegations
regarding Iraq's weapons programmes. The Commission's
dubious practices were not limited to this, but went as far
as hastily destroying the VX samples in order to conceal
the irrefutable evidence of the Commission's involvement
in the American conspiracy against Iraq.
The American attempts to distort and pervert the
relationship between Iraq and the Security Council have not
been limited to exploiting the former Special Commission.
They reached their ugliest forms in the open obstruction of
any efforts to ease the effects of the comprehensive
embargo imposed on Iraq, which has resulted in bitter
suffering for the people of Iraq, particularly its children.
The obstacles experienced during the implementation
of the Memorandum of Understanding signed between Iraq
and the United Nations regarding the oil-for-food
formula — which all reports and realities indicate cannot
meet the essential humanitarian needs of the people of
Iraq — are striking evidence of the American
Administration's insistence on harming the people of Iraq
and depriving them of their fundamental humanitarian
rights, as enshrined in all international covenants.
It is worth mentioning that the total value of the
supplies that arrived in Iraq for the five initial phases of the
implementation of the Memorandum of Understanding is
almost equal to the funds deducted from the revenues of
Iraqi oil sales to cover the expenses of the Special
Commission, the expenses of the United Nations in Iraq
and the costs of the United Nations Compensation
Commission. The total value of the supplies that have
arrived in Iraq from the beginning of 1997 to the present is
$4,948,300,000, while the funds deducted for the Special
Commission, the United Nations services and the
Compensation Commission are $4,041,185,000.
A cursory look at these two figures clearly shows the
failure of the Memorandum of Understanding to meet the
essential humanitarian needs of the people of Iraq. The
methods the United States and Britain use in dealing with
the contracts that are related to humanitarian needs, and the
deliberate delay in processing these contracts, make the
main goal of the Memorandum of Understanding the
financing of the expenses of the United Nations instead of
securing the essential humanitarian needs of the Iraqi
people and stopping the deterioration of their humanitarian
and health situation.
This also exposes the intentions of the American and
British Governments to strip the Memorandum of its
humanitarian substance by putting on hold the contracts
directly related to the health situation of the people of
Iraq. For example, while the value of the contracts signed
for water, sanitation and electricity has amounted to $352
million, the value of the supplies that have arrived in Iraq
so far is only $64 million — that is, only 18 per cent of
the total value of those contracts. The rest has been put
on hold by the British and the Americans.
The most striking evidence of the suffering of the
children of Iraq as a result of this unjust, comprehensive
embargo is the 12 August 1999 report of the United
Nations Children's Fund (UNICEF), which contains
statistics on child mortality resulting from malnutrition,
shortages of medicines and the deteriorating economic
and nutritional situation of Iraqi mothers. The report has
proved decisively that the embargo imposed on Iraq is the
main reason for the huge increase in the child mortality
rate.
The United States Administration has spared no
costs to distort the facts about the Memorandum of
Understanding, or spared any tendentious lies and
allegations about the distribution of food and medical
supplies. The Secretary-General's reports on the Iraq
programme, which are based on the reports of United
Nations observers deployed throughout Iraq, have proved
the accuracy, regularity and equity of the distribution
process of all humanitarian supplies received under the
Memorandum of Understanding.
The United States of America deliberately works to
maintain the embargo and to double the suffering of the
people of Iraq, despite the disappearance of all the
reasons linked to the imposition of the embargo. This
American objective has become quite clear through the
many statements made by American officials that make
the embargo a tool to achieve the hostile American
political policy against Iraq.
One of the basic pillars of the hostile
American/British policy against Iraq is the imposition of
the two no-fly zones on Iraq. This constitutes a violation
of the United Nations Charter and international law. We
have already mentioned the evidence about this in a letter
to the President of the Security Council dated 15 January
1999. This has also been confirmed by the views
expressed by some permanent members and by others
inside and outside the deliberations of the Council.
It is well-known that the continuation of these no-fly
zones is a means to perpetuate the aggression with a view
30


to achieving the purposes of the Anglo-American political
scheme against Iraq. American officials do not hesitate to
indicate their real intentions of using these daily
bombardment operations to achieve the United States
Administration's goals against Iraq's independence and
sovereignty and to destabilize its patriotic Government.
The Washington Post published on 31 January 1999 an
article quoting a senior official of the United States
Administration describing a certain attack as a means of
reaching the goal in a way that satisfied all objectives
without any loss, and saying that if the United States were
to carry out a massive campaign, people would inquire
about what had provoked such attacks.
Proceeding from this policy of partitioning the
aggression, the American and British warplanes have been
carrying out daily exercises in a show of power that
violates Iraq's airspace. In this way they launch savage
bombardment operations against civil and economic sites in
Iraq, including communication stations, oil pumping stations
and private houses. Even mosques and churches have not
been spared these continued savage attacks; the churches
include the Church of Mar Matti, which goes back to the
fourth century AD and which the American and British
aircraft bombed on 11 August 1999.
From the aggression of December 1998 to the present,
the total number of sorties carried out by American and
British aircraft amounted to 12,143, of which 9,830,
launched from Saudi and Kuwaiti territory, were carried out
in southern Iraq. Two thousand three hundred and thirteen
(2,313) sorties were carried out in northern Iraq from
Turkish territory.
The United States Administration is seeking to find
inconsistent pretexts for these daily acts of aggression, to
which hundreds of innocent civilians fall victim. It claims
that the bombing of civilians is in legitimate self-defence
against Iraqi air force attacks.
Let us ask this: where does the United States derive
the right to defend an act that lacks any kind of basic legal
legitimacy? Who gives the American aggressors the right to
act in self-defence, as they claim, in Iraqi airspace? The
acts carried out by the United States Administration
represent a declared war waged against the people of Iraq.
This is a charade — no more, no less. A senior Pentagon
official, in describing these operations in the The
Washington Post on 2 September 1999, admitted that this
was a low-level war.
Proceeding from its legitimate right to self-defence,
which is guaranteed in all international instruments and
covenants, Iraq will not hesitate to counter all American
and British acts of aggression that aim at violating the
integrity of its airspace and territory and threaten its
security as well as that of its people.
Iraq will continue to confront American and British
aggression by all available means and potential. It will not
yield to American blackmail. The hostile policy of the
United States towards Iraq, which runs counter to the
Charter of the United Nations and international law, has
been made clear in official statements by senior officials
in the United States Administration that stress that the
United States is determined to unseat the patriotic
Government of Iraq and dismember its national unity.
In addition, the highest American legislative body
has enacted laws that allow the Administration to interfere
in Iraq's internal affairs, to allocate huge sums of money
to carry out acts of terrorism, sabotage and assassination
inside Iraq and to appoint high-ranking officials in the
Administration to oversee these immoral and illegitimate
tasks.
This American policy has contributed to encouraging
Turkish forces to carry out large-scale military operations
inside Iraqi territory on the pretext of chasing elements of
the Kurdistan Workers' Party (PKK). These Turkish
military operations have caused instability and disorder in
northern Iraq and pose a threat to Iraq's national security
and territorial integrity. Iraq has regularly reported these
repeated Turkish acts of aggression to the United Nations
Secretary-General and to the President of the Security
Council. These acts constitute a violation of the principles
of good-neighbourliness and a threat to international
peace and security in the region. But the United Nations
has taken no action to curb these operations, and the
reason is very clear: it is a reflection of the United States
policy aimed at maintaining the abnormal situation in
Iraq.
The continued United States hegemony and
governance of the destinies of the peoples of the world,
as well as of international economic and political
organizations, confront the United Nations with its most
serious challenge ever. The United Nations should stand
up to this domination and prove its ability to restore
equilibrium so as to realize the purposes set out in the
Charter, primarily the achievement of peace, security and
stability, the promotion of friendly relations and the
encouragement of economic cooperation between States.
31


In a speech delivered by President Saddam Hussein on
17 January 1999, Iraq called for an assembly of various
institutions to be established by interested States to agree
upon statutes and charters with a view to achieving serious
cooperation in the economic, political and military fields in
order to preserve balance and bring about peace, starting
with Asia and questions related to it. That assembly would
not be directed against anyone, but would be aimed at
protecting its members and at legitimately defending their
security and interests as well as international security, in
accordance with established humanitarian norms. From this
rostrum we call upon the peoples and States of the world
that have faith in the values, culture, freedom,
independence, justice and equity of the nations and peoples
of the world, to consider President Saddam Hussein's
proposal with a view to initiating a dialogue aimed at
turning the proposal into a reality that would help achieve
balance, peace and security throughout the world.
Moreover, many States, including permanent members of
the Security Council, have explicitly called for a multipolar
world in which political, economic and military balance
prevails, in the interest of maintaining international peace
and security.
The United Nations adherence to the principles set out
in its Charter and the full and fair implementation of its
resolutions, without selectivity and discrimination, is the
benchmark of its credibility in restoring the trust of States
in its ability to achieve justice and peace and to
encourage States to comply with and implement the
provisions of its resolutions.
The United Nations, in particular the Security
Council, should implement its resolutions on the Middle
East, primarily those relating to the question of Palestine,
and should support the legitimate struggle of the
Palestinian people to regain their legitimate and
inalienable rights to live on their national soil in Palestine.
It should also support their struggle against the Zionist
colonization of their territory and their fight to establish
a sovereign independent State on their national territory,
with Jerusalem as its capital.
The United Nations must implement its resolutions
on making the Middle East a zone free from weapons of
mass destruction. In particular, it should implement
paragraph 14 of Security Council resolution 687 (1991),
which considers Iraq's disarmament a step towards
establishing in the Middle East a zone free from weapons
of mass destruction. So far the United Nations has taken
no steps in that direction.
In conclusion, the realization of the concepts of
justice, democracy and development throughout the world
is subject to the fair democratization of international
organizations, in particular the United Nations. These
concepts can be achieved only through carrying out an
interrelated series of administrative, structural and
political reforms of the United Nations, its agencies and
organs so that it can shoulder its responsibilities under the
Charter, primarily its responsibility for the maintenance of
international peace and security.